                 2:19-cr-00809-BM                   Date Filed 10/01/19         Entry Number 6           Page 1 of 1


AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                           District of South Carolina


                In the Matter of the Search of
          (Briefly describe the property lo be searched
           or idenrify the person by name and address)
N THE MATTER OF THE SEARCH OF INFORMATION
        CONTAINED IN: LG Cell Phone


                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr~~'¾.ffatiiW1aErnt t and give its location).·


located in the                Judicial            District of         South Carolina          , there is now concealed (identify the
                                                                - - - - - - - -- - - -
person or describe rhe property to be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegall y possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
               Code Section                                                       Offense Description
        18 U.S.C. Section 922(g)(1)                 Felon in Possession of a Firearm
        18 U.S.C. Section 924(c)                    Possession of a Firearm in Furtherance of a Drug Trafficking Crime
        21 U.S.C. Section 841 (a)(1)                Possession with Intent to Distribute Controlled Substances
           The appl ication is based on these facts:

         See Attached Affidavit

           ff    Continued on the attached sheet.
           0




Sworn to before me and signed in my presence.


Date,            ~           ',
                                  (
                                      'ZO l<i

City and state: Charleston, South Carolina
